Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 02/14/2022.  Presently claims 1-14 are pending. 
Response to Arguments
Drawings objections have been withdrawn based upon applicant’s amendments and argument.
Applicant’s arguments with respect claim objections have been fully considered but they are not persuasive.
In response to this argument, when making a reference to a prior claim, "The" should be used to establish it is a reference and not a new instance (MPEP 608.01(n) (IV. CLAIM FORM AND ARRANGEMENT).
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant’s arguments with respect to claims 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Camitta (US20130214068A1) in view of Wozniak (US20190150666A1).

Regarding claim 1, Camitta discloses a flower mill for grinding vegetation into ground vegetation, said flower mill (abstract), comprising: 
a container (figs.1 and 2: (34)) defining an opening (figs.1-2: the opening of the element (34)) and an interior chamber (figs.1-2: (34C) and (34B)) for holding vegetation (figs.1-2: (34C)) before it is ground and for collecting ground vegetation (figs.1-2: (34B)) after the vegetation is ground (paragraph 0026); 
a sifting screen (figs.1 and 2: (36)) secured to said container within said interior chamber (paragraph 0028), 

a center rod (fig.1: (46)) fixedly secured to said sifting screen (fig.1: (36)) (paragraph 0029), 
said center rod (fig.1: (46)) extending through a portion of said interior chamber (fig.1: (34B) and (34C)) toward the opening of said container; 
a knob (figs.1-2: (64)) for covering said opening of said container to close said interior chamber (figs.1-2: (34B) and (34C)) (paragraphs 0037), 
said knob including a central boss (fig.1: (50)) for receiving said center rod therein (paragraph 0029); and 
a rotor secured to said knob (figs.1-2: (54)), 
said rotor defining a grinding surface (figs.1-2:54A)) a center axis, and at least one grinding tooth (figs.1-2: (58)) into said grinding surface (paragraph 0030), 
whereby rotation of said rotor grinds the vegetation disposed adjacent said grinding surface and said at least one grinding tooth (paragraph 0034).

Camitta does not disclose said rotor defining at least one grinding channel cut into said grinding surface, whereby rotation of said rotor grinds the vegetation disposed adjacent said grinding surface and said at least one grinding channel.

Wozniak teaches a flower mill for grinding vegetation into ground vegetation (abstract), said flower mill comprising: 

a sifting screen (figs.6 and 8: the plate (118) having holes (122)) secured to said container within said interior chamber, said sifting screen allowing the ground vegetation to pass there through while preventing the vegetation from passing there through (paragraph 0061); 

a knob (fig.6: (100)) for covering said opening of said container to close said interior chamber (paragraph 0059); and 
a rotor (fig.7: (108)) secured to said knob, said rotor defining a grinding surface (fig.7: (36)), a center axis, and at least one grinding channel (figs.6-7: (50)) cut into said grinding surface, 
whereby rotation of said rotor grinds the vegetation disposed adjacent said grinding surface and said at least one grinding channel (paragraphs 0050-0052). 

Both of the prior arts of Camitta and Wozniak and are related to a flower mill for grinding vegetation into ground vegetation;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the configuration of the teeth (58) of the rotor (54) of the mill of Camitta by the grinding channel as taught by Wozniak; and replace the top surface (36A) that having the teeth (40) of the sifting screen (36) of the mill of Camitta by the top surface of the element (118) that having [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Claims 1-4, 7-8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wozniak (US20190150666A1) in view of Camitta (US20130214068A1).
Regarding claim 1, Wozniak discloses a flower mill for grinding vegetation into ground vegetation (abstract), said flower mill comprising: 
a container (fig.6: (110)) defining an opening and an interior chamber for holding vegetation before it is ground and for collecting ground vegetation after the vegetation is ground (paragraph 0060); 
a sifting screen (figs.6 and 8: the plate (118) having holes (122)) secured to said container within said interior chamber, said sifting screen allowing the ground vegetation to pass there through while preventing the vegetation from passing there through (paragraph 0061); 
a knob (fig.6: (100)) for covering said opening of said container to close said interior chamber (paragraph 0059); and 

whereby rotation of said rotor grinds the vegetation disposed adjacent said grinding surface and said at least one grinding channel (paragraphs 0050-0052). 

Wozniak does not disclose a center rod fixedly secured to said sifting screen, said center rod extending through a portion of said interior chamber toward the opening of said container; said knob including a central boss for receiving said center rod therein.

Camitta teaches a flower mill for grinding vegetation into ground vegetation, said flower mill (abstract), comprising: 
a container (figs.1 and 2: (34)) defining an opening (figs.1-2: the opening of the element (34)) and an interior chamber (figs.14-2: (34C) and (34B)) for holding vegetation (figs.1-2: (34C)) before it is ground and for collecting ground vegetation (figs.1-2: (34B)) after the vegetation is ground (paragraph 0026); 
a sifting screen (figs.1 and 2: (36)) secured to said container within said interior chamber (paragraph 0028), 
said sifting screen allowing the ground vegetation to pass therethrough while preventing the vegetation from passing therethrough (paragraph 0044); 
a center rod (fig.1: (46)) fixedly secured to said sifting screen (fig.1: (36)) (paragraph 0029), 

a knob (figs.1-2: (64)) for covering said opening of said container to close said interior chamber (figs.1-2: (34B) and (34C)) (paragraphs 0037), 
said knob including a central boss (fig.1: (50)) for receiving said center rod therein (paragraph 0029); and 
a rotor secured to said knob (figs.1-2: (54)), 
said rotor defining a grinding surface (figs.1-2:54A)) a center axis, and at least one grinding tooth (figs.1-2: (58)) into said grinding surface (paragraph 0030), 
whereby rotation of said rotor grinds the vegetation disposed adjacent said grinding surface and said at least one grinding tooth (paragraph 0034).

Both of the prior arts of Wozniak and Camitta are related to a flower mill for grinding vegetation into ground vegetation;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mill of Wozniak to have a center rod fixedly secured to said sifting screen, said center rod extending through a portion of said interior chamber toward the opening of said container; said knob including a central boss for receiving said center rod therein as taught by Camitta, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Wozniak discloses wherein at least one portion of said at least one grinding channel (figs.6-7: (50)) extends radially outwardly from said center axis.  

Regarding claim 3, Wozniak discloses wherein said at least one grinding channel (figs.6-7: (50)) extends radially from said center axis across said grinding surface.  

Regarding claim 4, Wozniak discloses wherein said at least one grinding channel (figs.6-7: (50)) defines a depth within said rotor with respect to said grinding surface.  

Regarding claim 7, Wozniak discloses wherein said grinding surface (fig.7: (36)) including a flat portion.  

Regarding claim 8, Wozniak discloses wherein said container includes a removable catch basin (fig.6: (106)) at a distal end opposite said opening.  

Regarding claim 10, Wozniak discloses a retainer for securing said knob to said container wherein said knob rotates about said center axis when said knob is held in place over said opening of said container (paragraphs 0011 and 0051; and claims 6-7).  
Regarding claim 11, Wozniak discloses wherein said retainer includes at least one magnet (paragraphs 0011 and 0051; and claims 6-7).  

Regarding claim 12, Wozniak discloses wherein said retainer includes a first magnet secured to said knob and a second magnet secured to said container (paragraphs 0011 and 0051; and claims 6-7).  
 
Regarding claim 13, Wozniak discloses wherein said container includes an outer body and a rotor sleeve partially insertable into said outer body with said sifting screen secured there between (paragraph 0063).  

Regarding claim 14, Wozniak disclose a flower mill for grinding vegetation into ground vegetation (abstract), said flower mill comprising: 
a container (fig.6: (110)) defining an opening and an interior chamber for holding vegetation before it is ground and for collecting ground vegetation after the vegetation is ground (paragraph 0060); 
a sifting screen (figs.6 and 8: the plate (118) having holes (122)) secured to said container within said interior chamber, said sifting screen allowing the ground vegetation to pass therethrough while preventing the vegetation from passing therethrough (paragraph 0061); 
a knob (fig.6: (100)) for covering said opening of said container to close said interior chamber (paragraph 0059); 

a first magnet secured to said knob; and a second magnet secured within said container to retain said knob in place over said opening of said container; wherein said first and second magnets attract each other maintaining a constant closing force between said container and said knob (paragraphs 0011 and claims 6-7).

Wozniak does not disclose a center rod fixedly secured to said sifting screen, said center rod extending through a portion of said interior chamber toward the opening of said container; said knob including a central boss for receiving said center rod therein.

Camitta teaches a flower mill for grinding vegetation into ground vegetation, said flower mill (abstract), comprising: 
a container (figs.1 and 2: (34)) defining an opening (figs.1-2: the opening of the element (34)) and an interior chamber (figs.14-2: (34C) and (34B)) for holding vegetation (figs.1-2: (34C)) before it is ground and for collecting ground vegetation (figs.1-2: (34B)) after the vegetation is ground (paragraph 0026); 
a sifting screen (figs.1 and 2: (36)) secured to said container within said interior chamber (paragraph 0028), 

a center rod (fig.1: (46)) fixedly secured to said sifting screen (fig.1: (36)) (paragraph 0029), 
said center rod (fig.1: (46)) extending through a portion of said interior chamber (fig.1: (34B) and (34C)) toward the opening of said container; 
a knob (figs.1-2: (64)) for covering said opening of said container to close said interior chamber (figs.1-2: (34B) and (34C)) (paragraphs 0037), 
said knob including a central boss (fig.1: (50)) for receiving said center rod therein (paragraph 0029); and 
a rotor secured to said knob (figs.1-2: (54)), 
said rotor defining a grinding surface (figs.1-2:54A)) a center axis, and at least one grinding tooth (figs.1-2: (58)) into said grinding surface (paragraph 0030), 
whereby rotation of said rotor grinds the vegetation disposed adjacent said grinding surface and said at least one grinding tooth (paragraph 0034).

Both of the prior arts of Wozniak and Camitta are related to a flower mill for grinding vegetation into ground vegetation;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mill of Wozniak to have a center rod fixedly secured to said sifting screen, said center rod extending through a portion of said interior chamber toward the opening of said container; said knob including a central boss for receiving said center rod therein as taught by Camitta, [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 1 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Galaviz (US20200390285A1) in view of Camitta (US20130214068A1).
Regarding claim 1, Galaviz discloses a flower mill for grinding vegetation into ground vegetation (abstract), said flower mill comprising:
a container (fig.1: (32)) defining an opening and an interior chamber for holding vegetation before it is ground and for collecting ground vegetation after the vegetation is ground (paragraph 0023-0026);
a sifting screen (fig.1: the holes of the elements 32) secured to said container within said interior chamber, said sifting screen allowing the ground vegetation to pass therethrough while preventing the vegetation from passing therethrough (paragraph 0025);
a knob (fig.1: (20)) for covering said opening of said container to close said interior chamber; and
a rotor (fig.1: (22)) secured to said knob, said rotor defining a grinding surface, a center axis, and at least one grinding channel (fig.1: the holes of the element (22)) cut into said grinding surface, whereby rotation of said rotor grinds the vegetation disposed adjacent said grinding surface and said at least one grinding channel (paragraphs 0023-0026).
  
Galaviz does not disclose a center rod fixedly secured to said sifting screen, said center rod extending through a portion of said interior chamber toward the opening of said container; said knob including a central boss for receiving said center rod therein.

Camitta teaches a flower mill for grinding vegetation into ground vegetation, said flower mill (abstract), comprising: 
a container (figs.1 and 2: (34)) defining an opening (figs.1-2: the opening of the element (34)) and an interior chamber (figs.14-2: (34C) and (34B)) for holding vegetation (figs.1-2: (34C)) before it is ground and for collecting ground vegetation (figs.1-2: (34B)) after the vegetation is ground (paragraph 0026); 
a sifting screen (figs.1 and 2: (36)) secured to said container within said interior chamber (paragraph 0028), 
said sifting screen allowing the ground vegetation to pass therethrough while preventing the vegetation from passing therethrough (paragraph 0044); 
a center rod (fig.1: (46)) fixedly secured to said sifting screen (fig.1: (36)) (paragraph 0029), 
said center rod (fig.1: (46)) extending through a portion of said interior chamber (fig.1: (34B) and (34C)) toward the opening of said container; 
a knob (figs.1-2: (64)) for covering said opening of said container to close said interior chamber (figs.1-2: (34B) and (34C)) (paragraphs 0037), 
said knob including a central boss (fig.1: (50)) for receiving said center rod therein (paragraph 0029); and 

said rotor defining a grinding surface (figs.1-2:54A)) a center axis, and at least one grinding tooth (figs.1-2: (58)) into said grinding surface (paragraph 0030), 
whereby rotation of said rotor grinds the vegetation disposed adjacent said grinding surface and said at least one grinding tooth (paragraph 0034).

Both of the prior arts of Galaviz and Camitta are related to a flower mill for grinding vegetation into ground vegetation;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mill of Galaviz to have a center rod fixedly secured to said sifting screen, said center rod extending through a portion of said interior chamber toward the opening of said container; said knob including a central boss for receiving said center rod therein as taught by Camitta, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 8, Galaviz discloses wherein said container includes a removable catch basin (fig.1: (40)) at a distal end opposite said opening (paragraph 0024).
Regarding claim 9, Galaviz discloses a collection screen (fig.1: (36)) disposed within said container adjacent said catch basin (paragraph 0024).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wozniak (US20190150666A1) in view of Camitta (US20130214068A1) as applied to claim 1 above, and further in view of Brouillac (US20200237156A1).

Regarding claims 5-6, Wozniak in view of Camitta does not disclose wherein said depth of said at least one grinding channel varies as it extends along said grinding surface; and wherein said depth of said at least one grinding channel increases moving away from said central axis.  

Brouillac teaches a flower mill for grinding vegetation into ground vegetation (abstract), said flower mill comprising:
a container (figs1-4: (3)) defining an opening and an interior chamber for holding vegetation before it is ground and for collecting ground vegetation after the vegetation is ground (paragraph 0042);
a knob (fig.2: (6)) for covering said opening of said container to close said interior chamber; a knob defining a grinding surface (figs.2 and 4: (8)), a center axis, and at least one grinding channel (figs.2 and 4: the channels that formed by the elements (12)) cut into said grinding surface (paragraphs 0043 and 48), 
the grinding channels are configured for grinding the vegetation disposed adjacent said grinding surface and said at least one grinding channel.
	wherein said depth of said at least one grinding channel varies as it extends along said grinding surface; and wherein said depth of said at least one grinding 

Both of the prior arts of Wozniak and Brouillac are related to a flower mill for grinding vegetation into ground vegetation;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mill of Wozniak to have wherein said depth of said at least one grinding channel varies as it extends along said grinding surface; and wherein said depth of said at least one grinding channel increases moving away from said central axis as taught by Brouillac, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             
/JESSICA CAHILL/           Primary Examiner, Art Unit 3753